Title: To George Washington from Daniel Tillinghast, 29 June 1776
From: Tillinghast, Daniel
To: Washington, George



Sir
Providence 29th June 1776

By Capt. Lippit of this Town, who is just arrived at Boston from Hallifax, we have certain accounts, that General Howe

with his Troops & fleet sail’d from Halifax 10th Inst: no person was allow’d to leave the Town till 4 days after, he says the Fleet consists of about 150 Sail & that they left near 1200 Sick at Halifax.
As there is a Boat just about to push of from here for New York, I tho’t it would not be improper to Inform your Excellency of the above as possibly this may reach you before you have any other accounts. I am with the greatest respect Your Excellencys, most Obedt & very humble Servant

Danl Tillinghast Agent

